Citation Nr: 0320530	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-08 948	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Mountain Home 
Medical Center (MC) 


THE ISSUES

Entitlement to payment or reimbursement (by VA) for the cost 
of unauthorized medical services incurred in connection with 
treatment at Johnston Memorial Hospital from December 20 to 
December 21, 1999.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from December 1950 to 
November 1953 and from May 1954 to March 1956, and from March 
1965 to May 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
decision from the Mountain Home VAMC which denied payment or 
reimbursement (by VA) for the cost of unauthorized medical 
services incurred in connection with treatment at Johnston 
Memorial Hospital from December 20 to December 21, 1999.


REMAND

The veteran and his representative contend, in substance, 
that reimbursement (by VA) for the cost of unauthorized 
medical services incurred in connection with treatment at 
Johnston Memorial Hospital from December 20 to December 21, 
1999 is warranted.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The veteran and his representative were not issued 
notification of the VCAA and the effect it had on his claim 
in appellate status.  The Board finds that the RO should 
inform the veteran and his representative of the VCAA and its 
notification provisions.  

Moreover, the Board notes that a December 1999 hospital 
summary is not complete in that a portion of page 3 is 
missing.  The RO should obtain a complete copy of the 
December 1999 hospital discharge summary report as it may 
contain information which is vital to the veteran's claim for 
reimbursement of medical expenses.

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should send the and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of claimant.

2.  The record indicates that the veteran 
was admitted to Johnston Memorial 
Hospital, 351 Court Street NE, Abington, 
VA 24210 during the period of December 
20, 1999 to December 21, 1999.  Make 
arrangements to obtain a complete copy of 
the discharge summary report (the copy 
contained in the claims folder is missing 
a portion of page 3).  Also obtain copies 
of any clinical records generated during 
this admission.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




